                 Case 4:20-cv-01423-KGB Document 3 Filed 12/16/20 Page 1 of 2
                                                                                              FILED
                                                                                           U.S. DISTRICT COURT
                                                                                     , EASTERN DISTRICT ARKANSAS

                                                                                              DEC 16 2020
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS                                         MACK, CLERK
                                        CENTRAL DIVISION                                                    DEP CLERK

UNITED STATES OF AMERICA
                                                                                  PLAINTIFF

v.                                          Case No.    :/:   2.0 - cJ - )4 2 3 -   ~&!3

JEREMY W. BELL                                                                    DEFENDANT

                                          CONSENT JUDGMENT

           This matter coming before the Court at this time, the Court being informed in the premises

and it appearing that the parties agree and consent to a judgment as set forth herein, and the

Defendant, Jeremy Bell, having consented to the terms of this Order and having waived any

defenses and the formal service of further process in this action, it is hereby

           ORDERED, ADJUDGED, AND DECREED as follows :

           1.      Judgment is entered for the Plaintiff in the principal amount of $45,374.00 with no

interest accrued.

           2.      Execution of the Judgment shall be stayed on the condition that the Defendant shall

satisfy this Judgment by making full payment in the principal amount of $45,374.00 with no

interest accrued.        Payments shall be made in the amount of $100.00 per month, which are due

and payable on the 15th of each month, beginning December 15, 2020, until the debt is satisfied

in full.        All checks or money orders are to be made payable to the Department of Justice. Said

payments should be sent to the U.S. Department of Justice Facility, Nationwide Central Intake,

P.O. Box 790363, St. Louis, MO 63179-0363.

           3.     That the Defendant shall submit to the Plaintiff for review on at least an annual basis

a statement of his/her financial condition and that such information shall be grounds to increase
            Case 4:20-cv-01423-KGB Document 3 Filed 12/16/20 Page 2 of 2




the payments of the Defendant to the Plaintiff at that time.

       4.   The Judgment shall be filed with the county clerk of the county of residence of the

Defendant and any other jurisdiction where the Plaintiff deems appropriate.

       5.   In the event the Defendant defaults in the payment of any installment due under this

order, upon application by the Plaintiff after notice to the Defendant, an execution shall be issued

by the Clerk for the full amount of the indebtedness certified to be due and outstanding.

       6.   Notice to the Defendant pursuant to Paragraph 5 above shall be deemed due and

sufficient notice if sent by first class mail, postage prepaid to the defendant, Jeremy W. Bell, 911

Bells Chapel Road, West Atkins, Arkansas 72823, at least ten (10) days prior to the issuance of

such execution.

CONSENTED TO:

CODY HILAND
UNITED STATES ATTORNEY


~~-~~
~
SHANNON S. SMITH
                   =-
                                                                              \1-\m\')01i0
                                                                             DATE      i

ASSISTANT U.S. ATTORNEY




                                                                             DATE



APPROVED:



     ED STATES JUDGE
